DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lue et al (US20200203363) in view of Wu et al (US20160111517). 

	Regarding claim 1,   Lue discloses a device(FIG 8), comprising: a column of cells disposed in multiple levels of word lines including a pillar comprising a first vertical conductive line(FIG 8; [0050]; column of cells 140 strings with WLs 120s; first conductive line 104a 124), a second vertical conductive line(FIG 8; 104b 124), and a vertical semiconductor body disposed between and in contact with the first and second vertical conductive lines(106A and 106B disposed  between and in contact with 104a and 104a); 

However, Lue does not discloses the first and second vertical conductive lines and insulated from the pillar select line and the first and second vertical conductive lines, the vertical semiconductor body of the pillar (FIG 8; 104a and 104b and 106A and 106B) .
In the same field of endeavor, Wu discloses a bottom select line disposed beneath (FIG 1 & 6-7; discloses  select line GBL1-GBL3 disposed beneath columns LBL11-LBL13) the first and second vertical conductive lines (FIG 7; LBL11 and LBL21)  and insulated from the pillar select line and the first and second vertical conductive lines (FIG 7; GBL1-GBL3  insulated from SG1-SG3 and LBL11-LB21),
, the bottom select line in current-flow contact with the vertical semiconductor body of the pillar (FIG 1 & 6-7; [0053] & [0062] discloses GBL1-GBL3 current flow contact with LBL11-LB13 of pillar).
Lue and Wu are analogous art because they are all directed to a NAND memory device, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Lue to include Wu because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Wu (having a select line) in the teachings Lue for the benefits preventing a large parasitic currents result during operation method ([0071] WU).
Regarding claim 2,  the combination of Lue in view of Wu disclose comprising: a stack of conductive strips disposed adjacent the vertical semiconductor body above the pillar select line(Lue FIG 8; stack of 120s disposed adjacent the vertical semiconductor body above 104c); and charge storage structures on sidewalls of conductive strips in the stack of conductive strips (Wu FIG 6; M111-M211 & 
Regarding claim 3, the combination of Lue in view of Wu disclose wherein the bottom select line extends in a first direction (Wu FIG 6 & 7; GBL1-GBL3 in horizontal direction), and the pillar select line extends in a second direction orthogonal to the first direction (Wu FIG 7; SG1-SG3 in vertical direction orthogonal to the vertical direction).
Regarding claim 7, the combination of Lue in view of Wu disclose comprising: a bias circuit operatively coupled to the bottom select line to apply bias voltages to the vertical semiconductor body for at least one of program and erase operations for the column of cells (FIG 2; Wu [0046] controller 25 coupled to GBL1-GBL3 thru 23 for memory operations e.g., erasing and programming of the column of cells 141). 
 
Claims 4-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lue et al in view of Wu et al further in view of Lue et al (US20200026690)


Regarding claim 4, the combination of Lue in view of Wu disclose comprising: a first horizontal conductive line overlying the column of cells and coupled to the first vertical conductive line of the pillar (Lue FIG 8; 112B and CS1 overlying the column string cells 141 to the first vertical conductive 104a), wherein the first horizontal conductive line extends in a first direction (FIG 8; CS1 is in Y direction); and 


In the same field of endeavor, Lue (‘990)  discloses a second horizontal conductive line overlying the column of cells and coupled to the second vertical conductive line of the pillar(FIG 26; [0186 & 0188] discloses a second horizontal line Odd e.g., BRI ) )  , wherein the first horizontal conductive line extends in a first direction(FIG 26; Even extends in Y direction), and the second horizontal conductive line extends in a second direction orthogonal to the first direction (FIG 26; Odd extends in X direction orthogonal to Y direction).
Lue in view of Wu and Lue are analogous art because they are all directed to a NAND memory device, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Lue in view of Wu to include Lue because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Lue (having a second horizontal line) in the teachings Lue in view of Wu for the benefits having high-speed implementations e.g., having a very large array in order to have many operations that can be executed in parallel ([0006] Lue (‘990)).

Regarding claim 5, the combination of Lue in view of Wu  further in view of Lue disclose wherein the first and second horizontal conductive lines are input lines and output lines, respectively(Lue(‘990) FIG 26; [0185-0186 & 0188] discloses Even is input line and Odd is output line).
Regarding claim 6, the combination of Lue in view of Wu further in view of Lue disclose wherein the first and second horizontal conductive lines are output lines and input lines, respectively (FIG 26;[0185] discloses SLEven as an output and BLOdd as input) .


Conclusion

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive.  In regards to the remark on page 3 for Rejoinder Request:
Applicant’s election with traverse of Invention I (claims 1-7) in the reply filed on 10/21/2020 is acknowledged.  The traversal is on the ground(s) that 8-19 and new added claim 20.  Even though the applicant added claim 20 to including similar limitations as claim 1,  clearly the method used in claim 12, does not requires a bias circuit in order to be used, the devices can be used in any method that do not require a bias circuit formation. This requires a restrictions between the device 8-11 & 20 and 12-19.  Furthermore, Claims 1-7 drawn to a device, classified in G11C16/10 requires a search of programming the device with some type of operation.  Invention II. Is classified in class that does not requiring a programming operation, E.g., Claims 12-19, a manufacturing method, classified in H01L27/1157 e.g., this is specifically a different class that is used for manufacturing method e.g., formation wherein the devices are in programming the device.  Even though under MPEP 821.04, requires for rejoining the withdrawn claims if the newly added limitation are also amended in the withdrawn group II, this is not found persuasive because clearly the method used in claim 12, does not requires a bias circuit in order to be used e.g. it does not require all the limitations, the devices can be used in any method that do not require a bias circuit formation or devices that do not require bias circuit or function will be able to manufactured under claims 12-19.  The requirement is still deemed proper and is therefore made FINAL.

For rejection of claims 1-3 and 7 under 103: Applicant requested for Lue 2020/0203363 to be withdrawn under 102(b)(2)(C) to AIA . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/               Primary Examiner, Art Unit 2827